DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. 2012/0049322) in view of Pasch et al. (U.S. 5,436,411).
Regarding Claim 1, Su et al. discloses an interposer substrate, comprising: 

a wiring layer formed on the first surface of the insulating layer and being in communication with the second surface of the insulating layer, wherein the wiring layer is used for stacking at least one integrated circuit (IC) or IC packaging member (layer 48 comprising redistribution lines, Figure 9a, Paragraph 17); 
a wiring build-up layer structure formed on the second surface of the insulating layer and electrically connected to the wiring layer, wherein the wiring build-up layer structure comprises a plurality of conductive pillars (conductive pillars 30/60 and 34, Figure 9a); 
an insulating protection layer formed on the second surface of the insulating layer and the wiring layer and encapsulating the wiring build-up layer structure, wherein the wiring build-up layer structure is exposed from the insulating protection layer (conductive pillars 30/60 and 34, insulating protection layer 20, Figure 9a, Paragraph 9); and 
a plurality of external connection pillars disposed on, protruding from and electrically connected to the wiring build-up layer structure, wherein the external connection pillars are used for stacking an IC packaging member, and wherein each of the external connection pillars comprises a connection portion connected to and being in direct contact with each of the conductive pillars and a main portion disposed on the connection portion, protruding from the insulating protection layer and having a circumference surface exposed from the insulating protection layer (external connection 
However, they do not explicitly disclose that the insulating layer comprises a molding compound, a primer or epoxy.  
Pasch et al. discloses a similar device wherein a wiring layer extends through an insulating layer comprising a molding compound, a primer, or epoxy (wiring pillars/conductors 106/108, resin insulating layer 110, Figure 1d, Column 7, Lines 45-55) and further disclose that resin is a suitable material for use as an insulating layer (Column 7, Lines 45-55).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the insulating layer to comprise a molding compound, a primer, or epoxy in Su et al. in view of Pasch et al. in order to form an insulating layer from a suitable material (Su et al., Column 7, Lines 45-55).  Furthermore,  the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297, see MPEP 2144.07.
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP § 2114. The recitation of "wherein the wiring layer is used for stacking at least one integrated circuit (IC) or IC packaging member” and “wherein the external connection are used for stacking an IC packaging member” does not distinguish the present invention over the prior art of Su et al. in view of Pasch et al. who teaches the structure as claimed.
Regarding Claim 3, Su et al. in view of Pasch et al. further disclose that the wiring layer has a surface lower than the first surface of the insulating layer (Su et al., redistribution lines of wiring layer 48 have side surfaces and bottom surfaces lower than the first surface of the dielectric layers of wiring layer 48, Figure 9a).  
Regarding Claim 4, Su et al. in view of Pasch et al. further disclose that the wiring layer has a surface flush with the second surface of the insulating layer (Su et al., redistribution lines of wiring layer 48 have bottom surfaces flush with the second surface of the dielectric layers of wiring layer 48, Figure 9a). 
Regarding Claim 8, Su et al. in view of Pasch et al. further disclose that the wiring build- up layer structure comprises a plurality of conducting traces (Su et al., conductive traces 30/60/34/72/70, Figure 11).  
Regarding Claim 10, Su et al. in view of Pasch et al. further disclose that the external connection pillars are integrally made (Su et al., external connection pillar 40, Figure 7).  
Regarding Claim 11, Su et al. in view of Pasch et al. further disclose a supporting structure disposed on the first surface of the insulating layer (Su et al., support structure 50, Figures 9a/10a).  

Response to Arguments
19 January 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the Su reference fails to disclose “the wiring layer is used for stacking at least one integrated circuit (IC) or IC packaging member” and “the external connection pillars are used for stacking an IC packaging member” because “Su’s capacitor structure cannot be used as a support carrier structure during stack packaging”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method of stack packaging, wherein a support carrier structure is used and/or at least one IC packaging member mounted on the external connection pillars) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The newly added limitations are directed to an intended use of claimed structures of the invention and are not directed to actual structural features.  The claim language of “is used for” does not require the presence of an IC or IC packaging member on said substrate, only that said interposer substrate could serve in a function of the stacking of an IC/IC packaging member. The interposer of the Su reference has connection portions 44 and 50 that could, and commonly do in the art, extend to another package or IC.  Furthermore “is/are used for stacking” has the breadth that could include the interposer substrate being part of a circuit that drives an apparatus that stacks packages, which the structure of the interposer substrate of the Su reference would also anticipate. Therefore the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

					Abbigale Boyle 
Examiner, Art Unit 2816
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816